In an action to recover for extra work, labor and services necessitated by failure of defendant to relocate its underground facilities in accordance with notice of forthcoming sewer construction, the *1003defendant appeals from an order of the Supremo Court, Nassau County, dated September 27, 1960, granting plaintiff’s motion for leave to serve an amended complaint. Order affirmed, with $10 costs and disbursements. No opinion. Defendant’s time to answer the amended complaint is extended until 20 days after entry of the order hereon. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.